DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2020-054882, filed on March 25, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Acquisition unit and Control unit as in SPEC (paragraph 75) in claims 1-11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recite the language " to exclude another vehicle traveling in the merging traffic lane in the apart position and another vehicle traveling the forking traffic lane", It is unclear how exactly the host vehicle controller is excluding vehicles, as they are defined based on their positions. How to exclude if they are not even in the position that the vehicle can detect Therefore, the claim is rendered indefinite. Appropriate correction is required.
Regarding claim 9, the claim recite the language "controls travel of the vehicle so as to exclude the another vehicle that performed the lane change from a plurality of other vehicles that travel in the merging traffic lane", It is unclear how exactly the host vehicle controller is excluding vehicles, as they are defined based on their positions. How to exclude if they are not even in the position that the vehicle can detect Therefore, the claim is rendered indefinite. Appropriate correction is required.
Regarding claim 10, the claim recite the language "controls travel of the vehicle so as to exclude the another vehicle that performed the lane change from a plurality of other vehicles that travel in the merging traffic lane", It is unclear how exactly the host vehicle controller is excluding vehicles, as they are defined based on their positions. How to exclude if they are not even in the position that the vehicle can detect Therefore, the claim is rendered indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 13 is not a statutory category under Step 1. 
Re claim 13, recites “A computer-readable storage medium on which a program is stored to execute a computer mounted on a vehicle to:…..
Under Step 1 claim 13 is a not a statutory category. 
Claim 13 recites “A storage medium storing a program for causing a computer to execute each step of a vehicle control”. As mentioned a computer storage medium as in the specification (paragraphs 80-81).  The “A storage medium storing a program” is the same situation of the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, “The computer readable storage medium may be any available medium that can be accessed by the computer or a data storage device, such as a server or a data center, which is integrated with one or more available media. The available medium may be a magnetic medium (for example, a floppy disk, a hard disk, a magnetic tape), an optical medium (for example, a DVD), a semiconductor medium (for example, a solid state disk (SSD)), or the like”. Since the specification only provides examples of what the computer storage medium can be, it does not limit it to non-transitory readable medium. Software per se and transitory signals per se are not statutory categories. See MPEP 2106. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of T’Siobbel et al (US 2012/0283942 A1).

Regarding claim 1, T’Siobbel discloses a vehicle control device that controls traveling of a vehicle, the vehicle control device comprising (see T’Siobbel paragraphs “0041-0042” regarding controlling the vehicle to adjust the speed for the vehicles coming from a merging lane “the navigation system 14 may inform a driver of the vehicle 66 how many lanes to shift leftward or rightward so as to arrive at a desired lane according to the predetermined route along which the driver is encouraged to follow. Looking forward to an embodiment of this invention described subsequently in connection with FIG. 8, a vehicle traveling the section 54 also fitted with a suitable navigation system 14 could at this time receive a message to leave inter-vehicle distance allowing vehicle 66 to merge, encouraged to “Move to the Left Lane” for the purpose of making more space for the merging traffic, and possibly to reduce speed.”),
an acquisition unit configured to acquire information of a periphery of the vehicle (see T’Siobbel paragraphs “0050” “The navigation system 14 and method then recommends a speed change to the vehicle on the first road segment 52 if its monitored speed does not equal the average speed determined of vehicles traveling on the second road segment 54. This recommendation can be coupled with communicating the average speed of traffic on the second road segment 54, communicating the distance to the end of the junction 56, visually displaying distance and directional information, cues and other graphical data useful for navigation purposes. Thus, the subject navigation system 14, together with its implementation method, provides the driver with a preview of the situation ahead, thereby allowing her or him to focus on the speed necessary to achieve a fluidic merger with traffic even if the upcoming merger zone or end of the junction 56 is not visible”), 
and a control unit configured to, based on the information that the acquisition unit acquired, determine whether or not another vehicle, which travels in one of a plurality of traffic lanes of a merging path that merges into a traffic lane that the vehicle is traveling in, will merge into the traffic lane, and based on the determination, control travel of the vehicle (see T’Siobbel figures 8&11 and paragraph “0045” regarding a navigation system detecting whether or not in multi-lane road if there is a merging vehicle in front of the own vehicle so that the own vehicle will have to adjust the speed and the distance in order to make a space and merge safely or letting the merging vehicle merge go in front of it “FIG. 8 depicts an altogether different road network 26′, wherein the first road segment 52′ and the second road segment 54′ are substantially similar, multi-lane highways which merge together at a junction 56′. In this example, the leftward most lane of the first road segment 52′ and the rightward most lane of the second road segment 54′ blend together and reduce to a single common lane over the span of the merger region or junction 56′. Furthermore, in this example, the average speed of traffic traveling the first road segment 52 is calculated at 78 km/h using any of the previously described techniques. Likewise, the average speed of traffic flowing along the second road segment 54′ is calculated at 95 km/h. Thus, vehicles on the first road segment 52′ must accelerate toward the junction 56′, whereas vehicles traveling the second road segment 54′ must decelerate if they wish to blend safely and harmoniously” and via paragraph “0054” “presenting information to a driver in vehicle 82 on a main road that is approaching a merging region or lane 56. Here again, information is visually presented using a simple bar graph 72 in which the current vehicle speed is identified by a dark horizontal line 74 and the recommended merging speed is indicated as a target range 76. The driver on the main road in this example is traveling much faster than the merging traffic, and also there is a vehicle directly ahead. A safe distance between vehicles on the main road must be created in order to allow for the slower merging traffic. The driver is therefore recommended to slow their current speed or make space by courteously changing lane (shown at 120 km/h), with the queues being calculated to smoothly integrate the on-coming traffic.”).

    PNG
    media_image1.png
    504
    393
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    348
    390
    media_image2.png
    Greyscale

Figures 8&11

Regarding claim 11, T’Siobbel discloses a vehicle that has a vehicle control device that controls travel of the vehicle, wherein the vehicle control device comprises (see T’Siobbel paragraphs “0041-0042” regarding controlling the vehicle to adjust the speed for the vehicles coming from a merging lane “the navigation system 14 may inform a driver of the vehicle 66 how many lanes to shift leftward or rightward so as to arrive at a desired lane according to the predetermined route along which the driver is encouraged to follow. Looking forward to an embodiment of this invention described subsequently in connection with FIG. 8, a vehicle traveling the section 54 also fitted with a suitable navigation system 14 could at this time receive a message to leave inter-vehicle distance allowing vehicle 66 to merge, encouraged to “Move to the Left Lane” for the purpose of making more space for the merging traffic, and possibly to reduce speed.”),
an acquisition unit configured to acquire information of a periphery of the vehicle (see T’Siobbel paragraphs “0050” “The navigation system 14 and method then recommends a speed change to the vehicle on the first road segment 52 if its monitored speed does not equal the average speed determined of vehicles traveling on the second road segment 54. This recommendation can be coupled with communicating the average speed of traffic on the second road segment 54, communicating the distance to the end of the junction 56, visually displaying distance and directional information, cues and other graphical data useful for navigation purposes. Thus, the subject navigation system 14, together with its implementation method, provides the driver with a preview of the situation ahead, thereby allowing her or him to focus on the speed necessary to achieve a fluidic merger with traffic even if the upcoming merger zone or end of the junction 56 is not visible”), 
and a control unit configured to, based on the information that the acquisition unit acquired, determine whether or not another vehicle, which travels in one of a plurality of traffic lanes of a merging path that merges into a traffic lane that the vehicle is traveling in, will merge into the traffic lane, and based on the determination, control travel of the vehicle (see T’Siobbel figures 8&11 and paragraph “0045” regarding a navigation system detecting whether or not in multi-lane road if there is a merging vehicle in front of the own vehicle so that the own vehicle will have to adjust the speed and the distance in order to make a space and merge safely or letting the merging vehicle merge go in front of it “FIG. 8 depicts an altogether different road network 26′, wherein the first road segment 52′ and the second road segment 54′ are substantially similar, multi-lane highways which merge together at a junction 56′. In this example, the leftward most lane of the first road segment 52′ and the rightward most lane of the second road segment 54′ blend together and reduce to a single common lane over the span of the merger region or junction 56′. Furthermore, in this example, the average speed of traffic traveling the first road segment 52 is calculated at 78 km/h using any of the previously described techniques. Likewise, the average speed of traffic flowing along the second road segment 54′ is calculated at 95 km/h. Thus, vehicles on the first road segment 52′ must accelerate toward the junction 56′, whereas vehicles traveling the second road segment 54′ must decelerate if they wish to blend safely and harmoniously” and via paragraph “0054” “presenting information to a driver in vehicle 82 on a main road that is approaching a merging region or lane 56. Here again, information is visually presented using a simple bar graph 72 in which the current vehicle speed is identified by a dark horizontal line 74 and the recommended merging speed is indicated as a target range 76. The driver on the main road in this example is traveling much faster than the merging traffic, and also there is a vehicle directly ahead. A safe distance between vehicles on the main road must be created in order to allow for the slower merging traffic. The driver is therefore recommended to slow their current speed or make space by courteously changing lane (shown at 120 km/h), with the queues being calculated to smoothly integrate the on-coming traffic.”).

    PNG
    media_image1.png
    504
    393
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    348
    390
    media_image2.png
    Greyscale

Figures 8&11
Regarding claim 12, T’Siobbel discloses a vehicle control method of a vehicle control device that controls traveling of a vehicle, the vehicle control method comprising: (see T’Siobbel paragraphs “0041-0042” regarding controlling the vehicle to adjust the speed for the vehicles coming from a merging lane “the navigation system 14 may inform a driver of the vehicle 66 how many lanes to shift leftward or rightward so as to arrive at a desired lane according to the predetermined route along which the driver is encouraged to follow. Looking forward to an embodiment of this invention described subsequently in connection with FIG. 8, a vehicle traveling the section 54 also fitted with a suitable navigation system 14 could at this time receive a message to leave inter-vehicle distance allowing vehicle 66 to merge, encouraged to “Move to the Left Lane” for the purpose of making more space for the merging traffic, and possibly to reduce speed.”),
acquiring information of a periphery of the vehicle (see T’Siobbel paragraphs “0050” “The navigation system 14 and method then recommends a speed change to the vehicle on the first road segment 52 if its monitored speed does not equal the average speed determined of vehicles traveling on the second road segment 54. This recommendation can be coupled with communicating the average speed of traffic on the second road segment 54, communicating the distance to the end of the junction 56, visually displaying distance and directional information, cues and other graphical data useful for navigation purposes. Thus, the subject navigation system 14, together with its implementation method, provides the driver with a preview of the situation ahead, thereby allowing her or him to focus on the speed necessary to achieve a fluidic merger with traffic even if the upcoming merger zone or end of the junction 56 is not visible”), 
based on the acquired information, determining whether or not another vehicle, which travels in one of a plurality of traffic lanes of a merging path that merges into a traffic lane that the vehicle is traveling in, will merge into the traffic lane, and based on the determination, controlling travel of the vehicle (see T’Siobbel figures 8&11 and paragraph “0045” regarding a navigation system detecting whether or not in multi-lane road if there is a merging vehicle in front of the own vehicle so that the own vehicle will have to adjust the speed and the distance in order to make a space and merge safely or letting the merging vehicle merge go in front of it “FIG. 8 depicts an altogether different road network 26′, wherein the first road segment 52′ and the second road segment 54′ are substantially similar, multi-lane highways which merge together at a junction 56′. In this example, the leftward most lane of the first road segment 52′ and the rightward most lane of the second road segment 54′ blend together and reduce to a single common lane over the span of the merger region or junction 56′. Furthermore, in this example, the average speed of traffic traveling the first road segment 52 is calculated at 78 km/h using any of the previously described techniques. Likewise, the average speed of traffic flowing along the second road segment 54′ is calculated at 95 km/h. Thus, vehicles on the first road segment 52′ must accelerate toward the junction 56′, whereas vehicles traveling the second road segment 54′ must decelerate if they wish to blend safely and harmoniously” and via paragraph “0054” “presenting information to a driver in vehicle 82 on a main road that is approaching a merging region or lane 56. Here again, information is visually presented using a simple bar graph 72 in which the current vehicle speed is identified by a dark horizontal line 74 and the recommended merging speed is indicated as a target range 76. The driver on the main road in this example is traveling much faster than the merging traffic, and also there is a vehicle directly ahead. A safe distance between vehicles on the main road must be created in order to allow for the slower merging traffic. The driver is therefore recommended to slow their current speed or make space by courteously changing lane (shown at 120 km/h), with the queues being calculated to smoothly integrate the on-coming traffic.”).

    PNG
    media_image1.png
    504
    393
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    348
    390
    media_image2.png
    Greyscale

Figures 8&11

Regarding claim 13, T’Siobbel discloses a storage medium storing a program for causing a computer to execute each step of a vehicle control method of a vehicle control device that controls travel of a vehicle, the vehicle control method comprising (see T’Siobbel paragraphs “0009” and “0041-0042” regarding controlling the vehicle to adjust the speed for the vehicles coming from a merging lane “the navigation system 14 may inform a driver of the vehicle 66 how many lanes to shift leftward or rightward so as to arrive at a desired lane according to the predetermined route along which the driver is encouraged to follow. Looking forward to an embodiment of this invention described subsequently in connection with FIG. 8, a vehicle traveling the section 54 also fitted with a suitable navigation system 14 could at this time receive a message to leave inter-vehicle distance allowing vehicle 66 to merge, encouraged to “Move to the Left Lane” for the purpose of making more space for the merging traffic, and possibly to reduce speed.”),
acquiring information of a periphery of the vehicle (see T’Siobbel paragraphs “0050” “The navigation system 14 and method then recommends a speed change to the vehicle on the first road segment 52 if its monitored speed does not equal the average speed determined of vehicles traveling on the second road segment 54. This recommendation can be coupled with communicating the average speed of traffic on the second road segment 54, communicating the distance to the end of the junction 56, visually displaying distance and directional information, cues and other graphical data useful for navigation purposes. Thus, the subject navigation system 14, together with its implementation method, provides the driver with a preview of the situation ahead, thereby allowing her or him to focus on the speed necessary to achieve a fluidic merger with traffic even if the upcoming merger zone or end of the junction 56 is not visible”), 
based on the acquired information, determining whether or not another vehicle, which travels in one of a plurality of traffic lanes of a merging path that merges into a traffic lane that the vehicle is traveling in, will merge into the traffic lane, and based on the determination, controlling travel of the vehicle (see T’Siobbel figures 8&11 and paragraph “0045” regarding a navigation system detecting whether or not in multi-lane road if there is a merging vehicle in front of the own vehicle so that the own vehicle will have to adjust the speed and the distance in order to make a space and merge safely or letting the merging vehicle merge go in front of it “FIG. 8 depicts an altogether different road network 26′, wherein the first road segment 52′ and the second road segment 54′ are substantially similar, multi-lane highways which merge together at a junction 56′. In this example, the leftward most lane of the first road segment 52′ and the rightward most lane of the second road segment 54′ blend together and reduce to a single common lane over the span of the merger region or junction 56′. Furthermore, in this example, the average speed of traffic traveling the first road segment 52 is calculated at 78 km/h using any of the previously described techniques. Likewise, the average speed of traffic flowing along the second road segment 54′ is calculated at 95 km/h. Thus, vehicles on the first road segment 52′ must accelerate toward the junction 56′, whereas vehicles traveling the second road segment 54′ must decelerate if they wish to blend safely and harmoniously” and via paragraph “0054” “presenting information to a driver in vehicle 82 on a main road that is approaching a merging region or lane 56. Here again, information is visually presented using a simple bar graph 72 in which the current vehicle speed is identified by a dark horizontal line 74 and the recommended merging speed is indicated as a target range 76. The driver on the main road in this example is traveling much faster than the merging traffic, and also there is a vehicle directly ahead. A safe distance between vehicles on the main road must be created in order to allow for the slower merging traffic. The driver is therefore recommended to slow their current speed or make space by courteously changing lane (shown at 120 km/h), with the queues being calculated to smoothly integrate the on-coming traffic.”).

    PNG
    media_image1.png
    504
    393
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    348
    390
    media_image2.png
    Greyscale

Figures 8&11

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable in view of T’Siobbel et al (US 2012/0283942 A1) in view of Takamatsu et al (US 2021/0253107 A1).

Regarding claim 2, T’Siobbel discloses wherein the merging path includes, as the plurality of traffic lanes (see T’Siobbel figure 8),
a first merging traffic lane adjacent to the traffic lane (see T’Siobbel figure 8),
and a second merging traffic lane in a position more apart from the traffic lane in a width direction of the traffic lane than the first merging traffic lane (see T’Siobbel figure 8),
and the control unit, in a case where it is determined that the another vehicle, which will merge from the merging path to the traffic lane, is present (see T’Siobbel figures 8&11 and paragraph “0045” regarding a navigation system detecting whether or not in multi-lane road if there is a merging vehicle in front of the own vehicle so that the own vehicle will have to adjust the speed and the distance in order to make a space and merge safely or letting the merging vehicle merge go in front of it “FIG. 8 depicts an altogether different road network 26′, wherein the first road segment 52′ and the second road segment 54′ are substantially similar, multi-lane highways which merge together at a junction 56′. In this example, the leftward most lane of the first road segment 52′ and the rightward most lane of the second road segment 54′ blend together and reduce to a single common lane over the span of the merger region or junction 56′. Furthermore, in this example, the average speed of traffic traveling the first road segment 52 is calculated at 78 km/h using any of the previously described techniques. Likewise, the average speed of traffic flowing along the second road segment 54′ is calculated at 95 km/h. Thus, vehicles on the first road segment 52′ must accelerate toward the junction 56′, whereas vehicles traveling the second road segment 54′ must decelerate if they wish to blend safely and harmoniously” and via paragraph “0054” “presenting information to a driver in vehicle 82 on a main road that is approaching a merging region or lane 56. Here again, information is visually presented using a simple bar graph 72 in which the current vehicle speed is identified by a dark horizontal line 74 and the recommended merging speed is indicated as a target range 76. The driver on the main road in this example is traveling much faster than the merging traffic, and also there is a vehicle directly ahead. A safe distance between vehicles on the main road must be created in order to allow for the slower merging traffic. The driver is therefore recommended to slow their current speed or make space by courteously changing lane (shown at 120 km/h), with the queues being calculated to smoothly integrate the on-coming traffic.”).

    PNG
    media_image1.png
    504
    393
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    348
    390
    media_image2.png
    Greyscale

Figures 8&11
But T’Siobbel fails to explicitly teach sets different threshold values to control the relative positioning between the vehicle and the another vehicle depending on what merging traffic lane the another vehicle is traveling in.
However Takamatsu teaches sets different threshold values to control the relative positioning between the vehicle and the another vehicle depending on what merging traffic lane the another vehicle is traveling in (see Takamatsu paragraph “0044” “the merging position relative to the other vehicle is affected by the road structure including the merging point. A determination threshold for determining whether the merging position is in front of the other vehicle or behind the other vehicle is set in the control device 190 in advance. The control device 190 compares the length of the merging lane included in the road structure with the determination threshold. If the length of the merging lane is equal to or greater than the determination threshold, the control device 190 sets the merging position in front of the other vehicle. On the other hand, if the length of the merging lane is less than the determination threshold, the control device 190 sets the merging position behind the other vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navigation system with live speed warning for merging traffic flow of T’Siobbel to determine a safe distance before merging in order to execute appropriate merging assistance control with respect to the distance and speed of the vehicles in the adjacent lane (Takamatsu paragraph “0044”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of T’Siobbel et al (US 2012/0283942 A1) in view of Okumura et al (US 2016/0161271 A1).

Regarding claim 7, T’Siobbel discloses wherein the control unit, based on information acquired by the acquisition unit, in a case where the merging path has attributes of a merging traffic lane that is adjacent to a traffic lane, a merging traffic lane that is positioned apart in a width direction of the traffic lane and determines whether or not another vehicle that travels in a merging traffic lane that is adjacent to the traffic lane among the attributes will merge into the traffic lane, and based on the determination, controls travel of the vehicle (see T’Siobbel figure 8 and paragraph “0045” regarding a navigation system detecting whether or not in multi-lane road if there is a merging vehicle in front of the own vehicle so that the own vehicle will have to adjust the speed and the distance in order to merge safely or let the merging vehicle merge in front of it “FIG. 8 depicts an altogether different road network 26′, wherein the first road segment 52′ and the second road segment 54′ are substantially similar, multi-lane highways which merge together at a junction 56′. In this example, the leftward most lane of the first road segment 52′ and the rightward most lane of the second road segment 54′ blend together and reduce to a single common lane over the span of the merger region or junction 56′. Furthermore, in this example, the average speed of traffic traveling the first road segment 52 is calculated at 78 km/h using any of the previously described techniques. Likewise, the average speed of traffic flowing along the second road segment 54′ is calculated at 95 km/h. Thus, vehicles on the first road segment 52′ must accelerate toward the junction 56′, whereas vehicles traveling the second road segment 54′ must decelerate if they wish to blend safely and harmoniously”),

    PNG
    media_image1.png
    504
    393
    media_image1.png
    Greyscale

Figure 8

But T’Siobbel fails to explicitly teach a forking traffic lane that is connected to the merging traffic lane and separates from the traffic lane.
However Okumura teaches a forking traffic lane that is connected to the merging traffic lane and separates from the traffic lane (see Okumura figure 4&6 and paragraphs “0029” and “0036” “FIG. 6 shows a merging intersection 600 including a plurality of potential paths 602, 604 for another neighboring vehicle 606 proximate to the autonomous vehicle of FIG. 2. As in previous examples, before determining its own priority to enter the intersection 600, the autonomous vehicle 200 can be configured to identify the intersection 600, identify the neighboring vehicle 606, and identify all potential paths 602, 604 for the neighboring vehicle 606 through the intersection 600. Next, the priority for each of the potential paths 602, 604 and the planned path of the autonomous vehicle 200 can be determined. In this example, the autonomous vehicle 200 is traveling in the left lane of a two-lane road, and the neighboring vehicle 606 is entering the two-lane road from a merging lane with two potential paths 602, 604 based on the two available lanes of the two-lane road”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navigation system with live speed warning for merging traffic flow of T’Siobbel to identify potential paths through the intersection for one or more neighboring vehicles and compare the priority of its own planned path to these potential paths (Okumura paragraph “0036”).

    PNG
    media_image3.png
    353
    665
    media_image3.png
    Greyscale

Figure 4
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable in view of T’Siobbel et al (US 2012/0283942 A1) in view of Okumura et al (US 2016/0161271 A1) in view of Large (US 2019/0322285 A1).
Regarding claim 8, T’Siobbel fails to explicitly teach wherein the control unit, in the processing of the determination, controls the traveling of the vehicle so as to exclude another vehicle traveling in the merging traffic lane in the apart position and another vehicle traveling the forking traffic lane.
However Large teaches wherein the control unit, in the processing of the determination, controls the traveling of the vehicle so as to exclude another vehicle traveling in the merging traffic lane in the apart position and another vehicle traveling the forking traffic lane (see Large “0007” regarding categorizing a vehicle as a typical vehicle i.e. another vehicle, when it lies outside within speed interval it is not categorized i.e. exclude being another vehicle “A further method step here is categorization, which can also be referred to as classification, of the sensed vehicles by the computing device on the basis of the at least one driving parameter value, respectively determined for the sensed vehicles, into average vehicles (inliers) and into atypical vehicle (outliers). It is also possible, for example, for the vehicles whose speeds lie outside a predefined speed interval to be classified or categorized as atypical vehicles, and for the vehicles whose speed lies inside the predefined speed interval to be classified or categorized as average vehicles”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navigation system with live speed warning for merging traffic flow of T’Siobbel to identify vehicles as being excluded so as to prevent false detection and in order to obtain a better overview of the traffic situation and to permit safer and more fluid driving (Large paragraph “0007”).

Regarding claim 9, T’Siobbel fails to explicitly teach wherein the control unit, based on the information that the acquisition unit acquired, in a case where another vehicle, which will make a lane change into the forking traffic lane from the merging traffic lane that is adjacent to the traffic lane, is present, controls travel of the vehicle so as to exclude the another vehicle that performed the lane change from a plurality of other vehicles that travel in the merging traffic lane.
However Large teaches wherein the control unit, based on the information that the acquisition unit acquired, in a case where another vehicle, which will make a lane change into the forking traffic lane from the merging traffic lane that is adjacent to the traffic lane, is present, controls travel of the vehicle so as to exclude the another vehicle that performed the lane change from a plurality of other vehicles that travel in the merging traffic lane (see Large “0007” regarding categorizing a vehicle as a typical vehicle i.e. another vehicle, when it lies outside within speed interval it is not categorized i.e. exclude being another vehicle “A further method step here is categorization, which can also be referred to as classification, of the sensed vehicles by the computing device on the basis of the at least one driving parameter value, respectively determined for the sensed vehicles, into average vehicles (inliers) and into atypical vehicle (outliers). It is also possible, for example, for the vehicles whose speeds lie outside a predefined speed interval to be classified or categorized as atypical vehicles, and for the vehicles whose speed lies inside the predefined speed interval to be classified or categorized as average vehicles”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navigation system with live speed warning for merging traffic flow of T’Siobbel to identify vehicles as being excluded so as to prevent false detection and in order to obtain a better overview of the traffic situation and to permit safer and more fluid driving (Large paragraph “0007”).
Regarding claim 10, T’Siobbel fails to explicitly teach wherein the control unit, based on the information that the acquisition unit acquired, in a case where another vehicle, which will make a lane change into the merging traffic lane in the apart position from the merging traffic lane that is adjacent to the traffic lane, is present, controls travel of the vehicle so as to exclude the another vehicle that performed the lane change from a plurality of other vehicles that travel in the merging traffic lane.
However Large teaches wherein the control unit, based on the information that the acquisition unit acquired, in a case where another vehicle, which will make a lane change into the merging traffic lane in the apart position from the merging traffic lane that is adjacent to the traffic lane, is present, controls travel of the vehicle so as to exclude the another vehicle that performed the lane change from a plurality of other vehicles that travel in the merging traffic lane (see Large “0007” regarding categorizing a vehicle as a typical vehicle i.e. another vehicle, when it lies outside within speed interval it is not categorized i.e. exclude being another vehicle “A further method step here is categorization, which can also be referred to as classification, of the sensed vehicles by the computing device on the basis of the at least one driving parameter value, respectively determined for the sensed vehicles, into average vehicles (inliers) and into atypical vehicle (outliers). It is also possible, for example, for the vehicles whose speeds lie outside a predefined speed interval to be classified or categorized as atypical vehicles, and for the vehicles whose speed lies inside the predefined speed interval to be classified or categorized as average vehicles”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Navigation system with live speed warning for merging traffic flow of T’Siobbel to identify vehicles as being excluded so as to prevent false detection and in order to obtain a better overview of the traffic situation and to permit safer and more fluid driving (Large paragraph “0007”).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664